7. Climate change (vote)
- Before the vote on Amendment 21
(NL) Mr President, according to our voting lists, Amendment 9 will lapse if Amendment 21, tabled by the Group of the European People's Party (Christian Democrats), is adopted. I should like to ask that Amendment 9 be voted on in addition to Amendment 21, which stipulates 20% as a basis for sustainable energy and in our amendment, that of the Socialist Group in the European Parliament, we advocate 25% by way of gradual increase. This could therefore be seen as an addition. If it is voted on additionally, I should like to ask our group to vote in favour of Amendment 21.
As there does not appear to be any opposition on your part to Mrs Corbey's proposal, we are therefore going to vote on these two amendments.